DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 13-15, in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that both claims 1 and 11 limit the amount of surfactant (remarks, page 9, fifth and sixth paragraphs), and that the present disclosure details an aqueous dispersion of PEAK resin comprising a minimal amount of surfactant (remarks, page 10, second paragraph). This is not found persuasive because the features upon which applicant argues (i.e.,  limiting the amount of surfactant, and/or comprising a minimal amount of surfactant) are not recited in the rejected claim(s). In particular, it is noted that the instant claim 1 does not require the presence/inclusion of surfactant at all, as claim 1 merely recites “an aqueous phase comprising … optionally a surfactant”.  The examiner interprets claim 1 as not requiring the presence/inclusion of surfactant, and therefore, applicant’s arguments are not found persuasive. For at least the reasons as explained in details in the restriction action dated 8/8/2022, no special technical features are found in the claimed invention (between the Group I and Group II inventions) that define a contribution over the prior art. The restriction requirement is still deemed proper. 
Claims 11-12 and 17 are being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-10 and 13-16 are being examine on the merits in the present action. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichsen et al. (US 5,888,580; “Hinrichsen”).  
Regarding claims 1, 2, 6-7, 10 and 13, Hinrichsen teaches a process for preparing a semifinished product (col. 1, lines 8-10, col. 2, lines 34-57, the semifinished reinforced composite of Hinrichsen that is of fiber strands/filaments, i.e., prepreg, meeting the claimed limitations of instant claims 10 and 13) comprising a PAEK-based resin and reinforcing fibers (col. 4, lines 2-3, and col. 3, lines 55-58).  Hinrichsen teaches preparing a dispersion comprising a PAEK-based resin in pulverulent form dispersed in an aqueous phase comprising at least one volatile organic compound (col. 2, lines 25-33, col. 3, lines 5-28, and col. 4,lines 19-25, Hinrichsen teaches dispersing micronized form of PAEK-based resin in an aqueous phase comprising volatile organic compound, of which the suitable examples include fatty acid ester/carboxylic acid esters, see col. 3, lines 25-27, which is the same volatile organic compound as that of the instant application and meeting the claimed material limitations of instant claim 2; further at col. 4, lines 1-2, Hinrichsen teaches suitable thermoplastic polymers include poly(ether ketone) (PEK), poly(ether ether ketone) (PEEK), which are the same the PAEK resin meeting the claimed material limitations of instant claim 7). 
Hinrichsen teaches bringing the reinforcing fibers into contact with said aqueous dispersion (col. 3, lines 35-36, col. 2, lines 25-38, impregnating and emerging the fiber strand in the aqueous dispersion). Hinrichsen teaches drying the fibers impregnated with dispersion (col. 3, lines 35-45). Hinrichsen teaches heating the impregnated fibers to a temperature sufficient for the melting of the resin, so as to form a semifinished product (col. 3, lines 35-45). 
Hinrichsen teaches the aqueous phase of the dispersion has a dynamic viscosity of about 50 mPas (col. 3, lines 15-16), which is about 0.05 Pas, which is considered close enough to the end point of instantly claimed dynamic viscosity range of 0.1 to 25 Pas of claim 1, and the end point of instantly claimed dynamic viscosity range of 0.1 to 5 Pas of claim 6. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.
 Regarding the limitation of claim 1 that the aqueous phase “comprising at least one volatile organic compound and optionally a surfactant”, the examiner interprets claim 1 as not require the inclusion of surfactant. 
Regarding claim 3, Hinrichsen teaches suitable volatile organic compounds include propylene glycol (col. 3, line 28), meeting the claimed limitations. 
Regarding claim 4, Hinrichsen further teaches the inclusion of using water as the dispersing medium (col. 3, line 5), and Hinrichsen teaches the volatile organic compound forms an azeotrope with the water of the aqueous phase (col. 3, lines 5-30, col. 5, lines 1-5).  
Regarding claim 5, Hinrichsen teaches the suitable reinforcing fibers include carbon fibers (col. 4, lines 26-34).  
Regarding claim 8, Hinrichsen teaches suitable thermoplastic polymers include poly(ether ketone) (PEK), poly(ether ether ketone) (PEEK) (col. 4, lines 1-2), which encompass the specific PEKK having a weight percentage of terephthalic units relative to the sum of the terephthalic and isophthalic units of between 35% and 100% as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.  
Regarding claim 9, Hinrichsen teaches the pulverulent PAEK resin in the dispersion has a particle diameter of below 20 µm (col. 4, lines 20-25), of which the median diameter overlaps with the instantly claimed range of from 1 to 300 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 14, Hinrichsen teaches suitable thermoplastic polymers include poly(ether ketone) (PEK), poly(ether ether ketone) (PEEK) (col. 4, lines 1-2), which are the same the PAEK resins as that of the instant application (see instant specification, para [0035]).  Therefore, one would expect that such PAEK resins taught by Hinrichsen  would possess same/similar properties and is capable of performing in the same or similar manner as the instantly claimed PAEK resins, i.e., the weight-average molecular weight Mw of the PAEK resin, as measured by size exclusion chromatographic analysis, does not increase by more than 100% after heat treatment at 375 °C for 20 minutes.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  
Regarding claim 15, Hinrichsen teaches a method of making a composite material comprising using the semifinished product (i.e., fiber strand/filament) for the manufacture of composite materials (col. 4, lines 57-62, col. 2, lines 25-35).  
Regarding claim 16, Hinrichsen teaches the inclusion of surfactant (col. 3, line 30). Hinrichsen teaches the content of surfactant is below 0.3% with respect to the thermoplastic polymer/ the mass of dispersed resin (col. 3, lines 20-23, also see examples 2-3 of Hinrichsen, col. 5, lines 27-30, lines 40-50), which range overlaps with the instantly claimed range of less than 1% by weight relative to the mass of dispersed resin of instant claim 16.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/           Primary Examiner, Art Unit 1782